



Exhibit 10.4


Master Repurchase Agreement
 
 
 
 
 

September 1996 Version








Dated as of September 6, 2018
 
 
Between:
Outfront Media LLC
 
 
and
MUFG Bank. Ltd.





1.Applicability
From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.
2.Definitions
(a)
“Act of Insolvency”, with respect to any party, (i) the commencement by such
party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;





--------------------------------------------------------------------------------




(b)
“Additional Purchased Securities”, Securities provided by Seller to Buyer
pursuant to Paragraph 4(a) hereof;




(c)
“Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

(d)
“Buyer’s Margin Percentage”, with respect to any Transaction as of any date, a
percentage (which may be equal to the Seller’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;

(e)
“Confirmation”, the meaning specified in Paragraph 3(b) hereof;

(f)
“Income”, with respect to any Security at any time, any principal thereof and
all interest, dividends or other distributions thereon;

(g)
“Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;

(h)
“Margin Excess”, the meaning specified in Paragraph 4(b) hereof;

(i)
“Margin Notice Deadline”, the time agreed to by the parties in the relevant
Confirmation, Annex I hereto or otherwise as the deadline for giving notice
requiring same-day satisfaction of margin maintenance obligations as provided in
Paragraph 4 hereof (or, in the absence of any such agreement, the deadline for
such purposes established in accordance with market practice);

(j)
“Market Value”, with respect to any Securities as of any date, the price for
such Securities on such date obtained from a generally recognized source agreed
to by the parties or the most recent closing bid quotation from such a source,
plus accrued Income to the extent not included therein (other than any Income
credited or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof) as of such date (unless contrary to market practice for such
Securities);

(k)
“Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);



2■ September 1996 ■ Master Repurchase Agreement

--------------------------------------------------------------------------------




(l)
“Pricing Rate”, the per annum percentage rate for determination of the Price
Differential;

(m)
“Prime Rate”, the prime rate of U.S. commercial banks as published in The Wall
Street Journal (or, if more than one such rate is published, the average of such
rates);

(n)
“Purchase Date”, the date on which Purchased Securities are to be transferred by
Seller to Buyer;




(o)
“Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree otherwise, such price increased by the amount of any cash
transferred by Buyer to Seller pursuant to Paragraph 4(b) hereof and decreased
by the amount of any cash transferred by Seller to Buyer pursuant to Paragraph
4(a) hereof or applied to reduce Seller’s obligations under clause (ii) of
Paragraph 5 hereof;

(p)
“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;

(q)
“Repurchase Date”, the date on which Seller is to repurchase the Purchased
Securities from Buyer, including any date determined by application of the
provisions of Paragraph 3(c) or 11 hereof;

(r)
“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;

(s)
“Seller’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Seller’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

(t)
“Seller’s Margin Percentage”, with respect to any Transaction as of any date, a
percentage (which may be equal to the Buyer’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.

3. Initiation; Confirmation; Termination


September 1996 ■ Master Repurchase Agreement■3



--------------------------------------------------------------------------------




(a)
An agreement to enter into a Transaction may be made orally or in writing at the
initiation of either Buyer or Seller. On the Purchase Date for the Transaction,
the Purchased Securities shall be transferred to Buyer or its agent against the
transfer of the Purchase Price to an account of Seller.

(b)
Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or both),
as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be termi-nable on
demand, (iv) the Pricing Rate or Repurchase Price applicable to the Transaction,
and (v) any additional terms or conditions of the Transaction not inconsistent
with this Agreement. The Confirmation, together with this Agreement, shall
constitute conclusive evidence of the terms agreed between Buyer and Seller with
respect to the Transaction to which the Confirmation relates, unless with


respect to the Confirmation specific objection is made promptly after receipt
thereof. In the event of any conflict between the terms of such Confirmation and
this Agreement, this Agreement shall prevail.
(c) In the case of Transactions terminable upon demand, such demand shall be
made by Buyer or Seller, no later than such time as is customary in accordance
with market practice, by telephone or otherwise on or prior to the business day
on which such termination will be effective. On the date specified in such
demand, or on the date fixed for termination in the case of Transactions having
a fixed term, termination of the Transaction will be effected by transfer to
Seller or its agent of the Purchased Securities and any Income in respect
thereof received by Buyer (and not previously credited or transferred to, or
applied to the obligations of, Seller pursuant to Paragraph 5 hereof) against
the transfer of the Repurchase Price to an account of Buyer.
4. Margin Maintenance
(a)
If at any time the aggregate Market Value of all Purchased Securities subject to
all Transactions in which a particular party hereto is acting as Buyer is less
than the aggregate Buyer’s Margin Amount for all such Transactions (a “Margin
Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).



4■ September 1996 ■ Master Repurchase Agreement

--------------------------------------------------------------------------------




(b)
If at any time the aggregate Market Value of all Purchased Securities subject to
all Transactions in which a particular party hereto is acting as Seller exceeds
the aggregate Seller’s Margin Amount for all such Transactions at such time (a
“Margin Excess”), then Seller may by notice to Buyer require Buyer in such
Transactions, at Buyer’s option, to transfer cash or Purchased Securities to
Seller, so that the aggregate Market Value of the Purchased Securities, after
deduction of any such cash or any Purchased Securities so transferred, will
thereupon not exceed such aggregate Seller’s Margin Amount (increased by the
amount of any Margin Excess as of such date arising from any Transactions in
which such Seller is acting as Buyer).

(c)
If any notice is given by Buyer or Seller under subparagraph (a) or (b) of this
Paragraph at or before the Margin Notice Deadline on any business day, the party
receiving such notice shall transfer cash or Additional Purchased Securities as
provided in such subparagraph no later than the close of business in the
relevant market on such day. If any such notice is given after the Margin Notice
Deadline, the party receiving such notice shall transfer such cash or Securities
no later than the close of business in the relevant market on the next business
day following such notice.

(d)
Any cash transferred pursuant to this Paragraph shall be attributed to such
Transactions as shall be agreed upon by Buyer and Seller.




(e)
Seller and Buyer may agree, with respect to any or all Transactions hereunder,
that the respective rights of Buyer or Seller (or both) under subparagraphs (a)
and (b) of this Paragraph may be exercised only where a Margin Deficit or Margin
Excess, as the case may be, exceeds a specified dollar amount or a specified
percentage of the Repurchase Prices for such Transactions (which amount or
percentage shall be agreed to by Buyer and Seller prior to entering into any
such Transactions).

(f)
Seller and Buyer may agree, with respect to any or all Transactions hereunder,
that the respective rights of Buyer and Seller under subparagraphs (a) and (b)
of this Paragraph to require the elimination of a Margin Deficit or a Margin
Excess, as the case may be, may be exercised whenever such a Margin Deficit or
Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).

5.Income Payments
Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the


September 1996 ■ Master Repurchase Agreement■5



--------------------------------------------------------------------------------




Income payment or payments to reduce the amount, if any, to be transferred to
Buyer by Seller upon termination of such Transaction. Buyer shall not be
obligated to take any action pursuant to the preceding sentence (A) to the
extent that such action would result in the creation of a Margin Deficit, unless
prior thereto or simultaneously therewith Seller transfers to Buyer cash or
Additional Purchased Securities sufficient to eliminate such Margin Deficit, or
(B) if an Event of Default with respect to Seller has occurred and is then
continuing at the time such Income is paid or distributed.
6.Security Interest
Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.
7.Payment and Transfer
Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.

8.Segregation of Purchased Securities
To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.


6■ September 1996 ■ Master Repurchase Agreement

--------------------------------------------------------------------------------




Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities
Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller’s ability to resegregate substitute
securities for Buyer will be subject to Seller’s ability to satisfy [the
clearing]* [any]** lien or to obtain substitute securities.
* Language to be used under 17 C.F.R. ß403.4(e) if Seller is a government
securities broker
or dealer other than a financial institution.
** Language to be used under 17 C.F.R. ß403.5(d) if Seller is a financial
institution.



9.Substitution
(a)
Seller may, subject to agreement with and acceptance by Buyer, substitute other
Securities for any Purchased Securities. Such substitution shall be made by
transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities.

(b)
In Transactions in which Seller retains custody of Purchased Securities, the
parties expressly agree that Buyer shall be deemed, for purposes of subparagraph
(a) of this Paragraph, to have agreed to and accepted in this Agreement
substitution by Seller of other Securities for Purchased Securities; provided,
however, that such other Securities shall have a Market Value at least equal to
the Market Value of the Purchased Securities for which they are substituted.




10. Representations
Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of


September 1996 ■ Master Repurchase Agreement■7



--------------------------------------------------------------------------------




this Agreement and the Transactions hereunder will not violate any law,
ordinance, charter, bylaw or rule applicable to it or any agreement by which it
is bound or by which any of its assets are affected. On the Purchase Date for
any Transaction Buyer and Seller shall each be deemed to repeat all the
foregoing representations made by it.
11.Events of Default
In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its obligations hereunder (each an “Event
of Default”):
(a)
The nondefaulting party may, at its option (which option shall be deemed to have
been exercised immediately upon the occurrence of an Act of Insolvency), declare
an Event of Default to have occurred hereunder and, upon the exercise or deemed
exercise of such option, the Repurchase Date for each Transaction hereunder
shall, if it has not already occurred, be deemed immediately to occur (except
that, in the event that the Purchase Date for any Transaction has not yet
occurred as of the date of such exercise or deemed exercise, such Transaction
shall be deemed immediately canceled). The nondefaulting party shall (except
upon the occurrence of an Act of Insolvency) give notice to the defaulting party
of the exercise of such option as promptly as practicable.

(b)
In all Transactions in which the defaulting party is acting as Seller, if the
nondefaulting party exercises or is deemed to have exercised the option referred
to in subparagraph (a) of this Paragraph, (i) the defaulting party’s obligations
in such Transactions to repurchase all Purchased Securities, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with subparagraph
(a) of this Paragraph, shall thereupon become immediately due and payable, (ii)
all Income paid after such exercise or deemed exercise shall be retained by the
nondefaulting party and applied to the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder, and (iii) the
defaulting party shall immediately deliver to the nondefaulting party any
Purchased Securities subject to such Transactions then in the defaulting party’s
possession or control.


(c)
In all Transactions in which the defaulting party is acting as Buyer, upon
tender by the nondefaulting party of payment of the aggregate Repurchase Prices
for all such Transactions, all right, title and interest in and entitlement to
all Purchased Securities



8■ September 1996 ■ Master Repurchase Agreement

--------------------------------------------------------------------------------




subject to such Transactions shall be deemed transferred to the nondefaulting
party, and the defaulting party shall deliver all such Purchased Securities to
the nondefaulting party.
(d)
If the nondefaulting party exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Paragraph, the nondefaulting party,
without prior notice to the defaulting party, may:

(i)
as to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and

(ii)
as to Transactions in which the defaulting party is acting as Buyer, (A)
immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, securities (“Replacement Securities”) of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefault-ing party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).
(e)
As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.



September 1996 ■ Master Repurchase Agreement■9



--------------------------------------------------------------------------------




(f)
For purposes of this Paragraph 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is acting as Buyer shall not
increase above the amount of such Repurchase Price for such Transaction
determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in subparagraph (a) of this
Paragraph.


(g)
The defaulting party shall be liable to the nondefaulting party for (i) the
amount of all reasonable legal or other expenses incurred by the nondefaulting
party in connection with or as a result of an Event of Default, (ii) damages in
an amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default in respect of a Transaction.



(h)
To the extent permitted by applicable law, the defaulting party shall be liable
to the non-defaulting party for interest on any amounts owing by the defaulting
party hereunder, from the date the defaulting party becomes liable for such
amounts hereunder until such amounts are (i) paid in full by the defaulting
party or (ii) satisfied in full by the exercise of the nondefaulting party’s
rights hereunder. Interest on any sum payable by the defaulting party to the
nondefaulting party under this Paragraph 11(h) shall be at a rate equal to the
greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

(i)
The nondefaulting party shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

12. Single Agreement
Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.


10■ September 1996 ■ Master Repurchase Agreement

--------------------------------------------------------------------------------




13.Notices and Other Communications
Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.

14.Entire Agreement; Severability
This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.


15. Non-assignability; Termination
(a)
The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

(b)
Subparagraph (a) of this Paragraph 15 shall not preclude a party from assigning,
charging or otherwise dealing with all or any part of its interest in any sum
payable to it under Paragraph 11 hereof.

16. Governing Law
This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.


17.No Waivers, Etc.
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure here-from shall be
effective unless and until such shall be in writing and duly executed by both of
the parties hereto. Without limitation on any of the foregoing, the failure to
give a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a
waiver of any right to do so at a later date.


September 1996 ■ Master Repurchase Agreement■11



--------------------------------------------------------------------------------




18.Use of Employee Plan Assets
(a) If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

(b)
Subject to the last sentence of subparagraph (a) of this Paragraph, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.

(c)
By entering into a Transaction pursuant to this Paragraph, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

19. Intent
(a)
The parties recognize that each Transaction is a “repurchase agreement” as that
term is defined in Section 101 of Title 11 of the United States Code, as amended
(except insofar as the type of Securities subject to such Transaction or the
term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).

(b)
It is understood that either party’s right to liquidate Securities delivered to
it in connection with Transactions hereunder or to exercise any other remedies
pursuant to Paragraph 11 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.

(c)
The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

(d)
It is understood that this Agreement constitutes a “netting contract” as defined
in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of



12■ September 1996 ■ Master Repurchase Agreement

--------------------------------------------------------------------------------




1991 (“FDICIA”) and each payment entitlement and payment obligation under any
Transaction hereunder shall constitute a “covered contractual payment
entitlement” or “covered contractual payment obligation”, respectively, as
defined in and subject to FDI-CIA (except insofar as one or both of the parties
is not a “financial institution” as that term is defined in FDICIA).
20.Disclosure Relating to Certain Federal Protections
The parties acknowledge that they have been advised that:
(a)
in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission (“SEC”) under Section 15
of the Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;


(c)
in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(d)
in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

Outfront Media LLC
MUFG Bank, Ltd.


 
 
[Name of Party]
[Name of Party]
 
 
By: /s/ Jonathan D. Karabas
By: /s/ Thomas Giuntini


 
 
Title: Treasurer
Title: Director


 
 
Date: 09/06/2018


Date: 09/06/2018


 
 





September 1996 ■ Master Repurchase Agreement■13



--------------------------------------------------------------------------------






EXECUTION VERSION


Annex I
Supplemental Terms and Conditions
This Annex I forms a part of the 1996 SIFMA Master Repurchase Agreement dated as
of September 6, 2018 (the “SIFMA Master,” and as amended by this Annex I, this
or the “Agreement”) between Outfront Media LLC (“Outfront Media”), and MUFG
Bank, Ltd. (“MUFG”). Subject to the provisions of Paragraph 1 of this Annex I,
(a) capitalized terms used but not defined in this Annex I shall have the
meanings ascribed to them in the SIFMA Master, and (b) aside from this Annex I,
including all exhibits and schedules attached hereto and thereto, no other
Annexes or Schedules thereto shall form a part of the SIFMA Master or be
applicable thereunder.
1.Applicability; Parties; Framework.
(a)    Framework Agreement. This Agreement is being entered into in accordance
with that certain Master Framework Agreement, dated as of September 6, 2018 (the
“Framework Agreement”), among Outfront Media, as seller, and MUFG, as buyer.
Capitalized terms used but not defined in this Agreement or in any Confirmations
shall have the meanings set forth in the Framework Agreement (including Schedule
1 thereto). In the event of any inconsistency between this Agreement and the
Framework Agreement, the Framework Agreement shall govern.
(b)    Seller. Outfront Media will act as Seller with respect to all
Transactions entered into hereunder. Subject to the terms and conditions of the
Framework Agreement, all powers of Seller hereunder, including the execution and
delivery of Confirmations hereunder or any other matters involving consent or
discretion, shall be exercised solely by Seller.
(c)    Buyer. MUFG will act as Buyer with respect to all Transactions entered
into hereunder.
(d)    Securities. The only Security for purposes of this Agreement shall
consist of the Seller Note, and no asset or property other than the Seller Note
shall be recognized as a Security for purposes of any Transactions hereunder.
All references in this Agreement to Securities or Purchased Securities, as the
case may be (whether in the SIFMA Master or elsewhere in this Annex I) shall be
understood and construed as references to the Seller Note.
(e)    Entire Agreement. The first sentence of Paragraph 14 of the SIFMA Master
is subject to, and superseded by, Section 9.3 of the Framework Agreement.
2.    Definitions.
(a)    Added Definitions. For purposes of this Agreement, the following
additional terms shall have the following meanings:


(i)        “Adjusted LIBOR”, with respect to any Transaction Period, the
interest rate per annum determined by Buyer by dividing (the resulting quotient
rounded




--------------------------------------------------------------------------------




upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
Intercontinental Exchange Benchmark Administration Ltd. (or the successor
thereto if it is no longer making such rates available) LIBOR Rate (“ICE
LIBOR”), as published by Reuters (currently Reuters LIBOR01 page) (or any other
commercially available source providing quotations of ICE LIBOR as designated by
Buyer from time to time) at approximately 11:00 a.m. (London, England time) for
deposits in U.S. Dollars with a duration comparable to such Transaction Period
on the second London Banking Day preceding the first day of such Transaction
Period (or if a rate cannot be determined under the foregoing, an interest rate
per annum equal to the average (rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) of the interest rates per annum at which deposits in
U.S. Dollars with a duration comparable to such Transaction Period in a
principal amount substantially equal to the Purchase Price for the applicable
Transaction outstanding during such Transaction Period are offered to the
principal London office of Buyer by three London banks, selected by Buyer in
good faith, at approximately 11:00 a.m. (London, England time) on the second
London Banking Day preceding the first day of such Transaction Period), by (ii)
a number equal to 1.00 minus the Euro-Rate Reserve Percentage. The calculation
of Adjusted LIBOR may also be expressed by the following formula:


ICE LIBOR or appropriate successor
Adjusted LIBOR    
=                                                                    
1.00 - Euro-Rate Reserve Percentage
Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. Buyer shall give prompt
notice to Seller of Adjusted LIBOR as determined or adjusted in accordance
herewith (which determination shall be conclusive absent manifest error).
Notwithstanding the foregoing, if Adjusted LIBOR as determined herein would be
less than zero (0.00), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.
(ii)    “Breakage Amount”, with respect to any Breakage Event pertaining to any
outstanding Transaction, an amount equal to the loss, cost and expense (if any)
actually incurred by Buyer and attributable to such Breakage Event but excluding
loss of anticipated profits, in each case as determined in good faith by Buyer
and notified to Seller in writing; it being understood that any written notice
from Buyer indicating such amount and setting forth in reasonable detail the
calculations used by Buyer to determine such amount, shall be conclusive absent
manifest error.
(iii)    “Breakage Event”, with respect to any Transaction, (A) the termination
of such Transaction before the Repurchase Date specified in the Confirmation for
such Transaction (1) by Seller or Buyer in accordance with Paragraph 3(c)(ii) or
Paragraph 11, respectively, of the SIFMA Master, as amended by this Annex I, or
(2) as the result of the Termination Date occurring under the Receivables
Purchase Agreement; or (B) the transfer of any cash by Seller to Buyer during
the Transaction Period for such Transaction as required pursuant to Paragraph
4(a) of the SIFMA Master, as amended by this Annex I, if Buyer has applied such
funds to the unpaid Repurchase Price with respect to such Transaction pursuant
to Paragraph 4(c) of the SIFMA Master, as amended by this Annex I;


-2-

--------------------------------------------------------------------------------




(iv)    “Breakage Period”, with respect to any Breakage Event, the period
commencing on (and including) (x) in the case of a Breakage Event of the type
described in clause (A) of the definition thereof, the effective date of
Seller’s or Buyer’s termination of the applicable Transaction or (y) in the case
of a Breakage Event of the type described in clause (B) of the definition
thereof, the date on which such cash is transferred by Seller to Buyer, and, in
each case, ending on (but excluding) the next succeeding Monthly Date;
(v)    “Euro-Rate Reserve Percentage”, the meaning ascribed to such term in the
Receivables Purchase Agreement;
(vi)    “Framework Agreement”, the meaning set forth in Paragraph 1(a) of this
Annex I;
(vii)    “London Banking Day”, any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in the city of London, England;
(viii)    “Original Note”, the original executed version of the Seller Note; and
(ix)    “Transaction Period”, with respect to any Transaction, the period
commencing on (and including) the Purchase Date for such Transaction and
expiring on (but excluding) the Repurchase Date for such Transaction.
(b)    Revised Definitions. For purposes of this Agreement, and notwithstanding
anything in Paragraph 2 of the SIFMA Master to the contrary, the following terms
shall have the following amended and restated meanings:
(i)    “Buyer’s Margin Amount”, with respect to any Transaction as of any date,
the amount obtained by application of the Buyer’s Margin Percentage to the
Purchase Price for such Transaction as of such date;
(ii)    “Buyer’s Margin Percentage”, with respect to any Transaction as of any
date, one hundred percent (100%);
(iii)    “Price Differential”, with respect to any Transaction as of any date,
the sum of the aggregate amount obtained by daily application of the Pricing
Rate for such Transaction to the Purchase Price for such Transaction on a 360
day per year basis for the actual number of days during the period commencing on
(and including) the Purchase Date for such Transaction and ending on (but
excluding) the date of determination (reduced by any amount of such Price
Differential previously paid by Seller to Buyer with respect to such
Transaction); provided, that upon the occurrence of any Breakage Event with
respect to such Transaction, such Price Differential shall be increased by
Buyer’s applicable Breakage Amount (if any) for such Breakage Event, determined
as of the date on which such Breakage Event occurs;
(iv)    “Pricing Rate”, the per annum percentage rate for determination of the
Price Differential, determined for each Transaction (unless otherwise specified
in the Confirmation) as being equal to the sum of (A) Adjusted LIBOR as of the
applicable Purchase Date plus (B) 1.20% (it being understood that, if Seller
fails to deliver the required Transaction


-3-

--------------------------------------------------------------------------------




Notice for a Transaction and the other associated documents pursuant to Section
4.1(a) of the Framework Agreement at least three (3) Business Days prior to the
proposed Purchase Date and Buyer nonetheless elects to proceed with the proposed
Transaction, Buyer’s actual cost of funds shall be used instead of Adjusted
LIBOR in determining the Pricing Rate for such Transaction);
(v)    “Repurchase Date”, the date on which Seller is to repurchase the
Purchased Securities from Buyer, which shall be the earliest of (i) the next
Monthly Date immediately succeeding the applicable Purchase Date, (ii) the
Facility Expiration Date and (iii) any date determined by application of the
provisions of Paragraph 3(c) or 11 of this Annex I; and
(vi)    “Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case as the sum of (A) the Purchase Price for such
Transaction plus (B) the accrued and unpaid Price Differential as of the date of
such determination (it being understood that all such accrued and unpaid Price
Differential shall be payable when and as set forth in Paragraph 12 of this
Annex I); provided, that if an Event of Default has occurred and is continuing
as of the applicable Repurchase Date for a Transaction, then the Repurchase
Price for such Transaction shall include, in addition to the amounts specified
in the foregoing clauses (A) and (B), all other Secured Obligations due and
owing from Seller under the Transaction Agreements through the time such
Repurchase Price is paid in full (other than contingent indemnification
obligations in respect of which no claim therefor has been made).
3.    Initiation; Confirmation; Termination. Notwithstanding anything to the
contrary in Paragraph 3 of the SIFMA Master, the following shall apply:
(a)    No Oral Agreements. All agreements to enter into Transactions hereunder
shall be in writing in accordance with Article 4 of the Framework Agreement.
(b)    Confirmations; Priority. All Confirmations with respect to Transactions
hereunder shall be substantially in the form attached as Exhibit A to this Annex
I. Subject to the definitions of “Price Differential”, “Repurchase Date” and
“Repurchase Price” set forth in Paragraphs 2(b)(iii), 2(b)(v) and 2(b)(vi) of
this Annex I, respectively, in the event of any conflict between the terms of a
Confirmation and this Agreement, the Confirmation shall prevail.
(c)    Termination. Paragraph 3(c) of the SIFMA Master is hereby amended and
restated as follows:
“Transactions hereunder shall terminate upon the earlier of (i) the date
determined pursuant to the definition of Repurchase Date (without regard to this
Paragraph 3(c)) or (ii) a date specified upon demand by Seller, which demand
shall be made by Seller in writing no later than 5:00 p.m. on the third London
Banking Day prior to the Business Day on which such termination will be
effective (it being understood that Seller may not make more than five (5) such
demands described in this clause (ii) during the Facility Term). On such earlier
date, termination of the Transaction will be effected by transfer to Seller of
the Purchased Securities (except as otherwise provided in Paragraph 7 of Annex
I) against the payment of the related Repurchase Price by Seller (which may, to
the extent permitted under Paragraph 12 of Annex I hereto, be


-4-

--------------------------------------------------------------------------------




netted against the Purchase Price payable in respect of any new Transaction) in
accordance with the Framework Agreement.”
(d)    Outstanding Transactions; Continuity. Notwithstanding anything in this
Agreement to the contrary, the Parties agree that no more than one Transaction
hereunder shall be outstanding at any given time. It is the intention of the
Parties that during the Facility Term, subject to Buyer’s discretion to decline
to enter into any Transaction and fulfillment of the applicable conditions set
forth in the Framework Agreement with respect to Buyer’s entry into any such
Transaction, the expiration of each Transaction hereunder on the applicable
Repurchase Date shall coincide with the entry into a subsequent Transaction with
a concurrent Purchase Date in accordance with the procedures set forth in the
Framework Agreement. The Parties further intend that, pursuant to Paragraph 12
of the SIFMA Master and to the extent permitted under Paragraph 12 of this Annex
I, the Repurchase Price payable by Seller with respect to each such expiring
Transaction shall be netted to the extent applicable against the Purchase Price
payable by Buyer with respect to such subsequent Transaction.
4.    Margin Maintenance. Notwithstanding anything to the contrary in Paragraph
4 of the SIFMA Master, the following shall apply:
(a)    Paragraph 4(a) of the SIFMA Master is hereby amended and restated as
follows:
“If, as of 12:00 noon on any Business Day during the Transaction Period for an
outstanding Transaction hereunder (other than the Purchase Date), the
Outstanding Amount of the Purchased Securities then subject to such Transaction
is less than the Buyer’s Margin Amount for such Transaction (a “Margin
Deficit”), then Buyer, may by notice to Seller require Seller to transfer to
Buyer an amount of cash so that the sum of such transferred cash together with
the Outstanding Amount of the Purchased Securities will thereupon equal or
exceed such Buyer’s Margin Amount.”
(b)    Margin Excess Inapplicable. The provisions of Paragraph 4(b) of the SIFMA
Master shall not apply to Transactions under this Agreement, and all references
thereto or to “Margin Excess” in the SIFMA Master shall be disregarded.
(c)    Margin Deficit Cures. Paragraph 4(c) of the SIFMA Master is hereby
amended and restated in its entirety to read as follows:
“If any notice is given (or deemed given) by Buyer under subparagraph (a) of
this Paragraph, Seller shall transfer cash as provided in such subparagraph no
later than the second Business Day following its receipt (or deemed receipt) of
such notice; provided, that if such notice is given (or deemed given) in
connection with any prepayment on account of principal owing under the Purchased
Securities, Seller shall transfer such cash to Buyer on the same day
concurrently with (or immediately following) Seller’s receipt of such
prepayment. In connection with any such receipt of funds, Buyer may apply such
funds to the unpaid Repurchase Price with respect to outstanding Transactions
under this Agreement.”


-5-

--------------------------------------------------------------------------------




(d)    No Additional Purchased Securities. There shall be no Additional
Purchased Securities in connection with any Transactions under this Agreement,
and all references in the SIFMA Master thereto shall be disregarded for purposes
hereof.
(e)    Threshold. In accordance with Paragraph 4(e) of the SIFMA Master, the
Parties agree that the rights of Buyer under Paragraph 4(a) of the SIFMA Master,
as amended by this Annex I, to require the elimination of any Margin Deficit may
be exercised only where such Margin Deficit exceeds $1 million.
(f)    Reporting of Margin Deficits. Seller shall provide Buyer with the notices
required pursuant to Section 5.3(q) of the Framework Agreement and, upon
delivery of any such notice, Buyer shall be automatically deemed to have
delivered a concurrent notice to Seller exercising its rights under Paragraph
4(a) of the SIFMA Master, as amended by this Annex I, to require the elimination
of such Margin Deficit.
5.    Income Payments. Notwithstanding anything to the contrary in Paragraph 5
of the SIFMA Master, unless an Event of Default with respect to Seller shall
have occurred and (i) such Event of Default is continuing and (ii) Buyer has
exercised remedies with respect to the Purchased Securities under Paragraph
11(d) of the SIFMA Master, as amended by this Annex I, Seller shall be entitled
to receive and retain all Income paid or distributed on or in respect of the
Purchased Securities. All references in this Agreement to Income received by
Buyer prior to such an Event of Default shall be disregarded.
6.    Security Interest. Paragraph 6 of the SIFMA Master is hereby amended and
restated in its entirety to read as follows:
“(a) Seller hereby grants to Buyer a first priority security interest in all of
Seller’s right, title, benefit and interest the Purchased Securities sold in
each Transaction entered into under this Agreement and all proceeds thereof
(collectively, the “Collateral”) to secure the Seller’s obligations under the
Transaction Agreements (the “Secured Obligations”). This Agreement shall create
a continuing security interest in the Collateral and shall remain in full force
and effect (notwithstanding any repurchase by Seller of Purchased Securities
under an expiring Transaction and simultaneous purchase by Buyer of such
Purchased Securities under a subsequent Transaction) until all unpaid Repurchase
Price with respect to outstanding Transactions under this Agreement has been
indefeasibly paid in full (without application of any set off or netting). Buyer
shall have, with respect to all the Collateral, in addition to all other rights
and remedies available to Buyer under the Transaction Agreements, all the rights
and remedies of a secured party under the Uniform Commercial Code as in effect
in any applicable jurisdiction.
(b) Seller hereby authorizes Buyer to file such financing statements (and
continuation statements with respect to such financing statements when
applicable) as may be necessary to perfect the security interest granted
pursuant to the foregoing Paragraph 6(a) under the Uniform Commercial Code of
the relevant jurisdiction.


-6-

--------------------------------------------------------------------------------




(c) The security interest granted pursuant to the foregoing Paragraph 6(a) is
released by Buyer at such time when all unpaid Repurchase Price with respect to
outstanding Transactions under this Agreement has been indefeasibly paid in full
(without application of any set off or netting), without further action by any
Person. Upon such payment and termination of this Agreement, Buyer hereby
agrees, at Seller’s expense, to (x) file appropriate financing statement
amendments to reflect such release and (y) execute and deliver such other
documents as Seller may reasonably request to further evidence such release.”
7.    Payment and Transfer. Notwithstanding anything in Paragraph 7 of the SIFMA
Master to the contrary, and except as otherwise provided below, all transfers of
Securities by one party to the other party in connection with any Transaction
shall occur by delivery to the other party of the Original Note in such party’s
possession, and shall also be reflected as having been so transferred in the
Seller’s books and records. In the event that the expiration of an outstanding
Transaction coincides with the entry into a subsequent Transaction hereunder as
contemplated by Paragraph 3(d) of this Annex I, the Purchased Securities under
such expiring Transaction shall, in lieu of being transferred back to Seller,
become Purchased Securities under such subsequent Transaction, and title to such
Purchased Securities shall remain continuously vested in Buyer. In the event
that the expiration of an outstanding Transaction on a Repurchase Date does not
coincide with entry into a such a subsequent Transaction, however, then upon
Seller’s payment in full of the Repurchase Price with respect to the expiring
Transaction (without application of any set off or netting), the Purchased
Securities shall be automatically deemed to be transferred and assigned from
Buyer to Seller without further evidence thereof and Buyer shall promptly
redeliver the Original Note to Seller.
8.    Rehypothecation of Purchased Securities. Paragraph 8 of the SIFMA Master
is hereby amended and restated in its entirety to read as follows:
“Notwithstanding anything herein to the contrary, unless an Event of Default
shall have occurred and be continuing with respect to Seller, Buyer shall be
prohibited from engaging in repurchase transactions with the Purchased
Securities or otherwise selling, transferring, pledging or hypothecating the
Purchased Securities.”
9.    Substitution. The provisions of Paragraph 9 of the SIFMA Master shall not
apply to Transactions under this Agreement, and all terms and provisions thereof
and references thereto shall be disregarded for purposes of this Agreement.
10.    Representations. The representations and warranties set forth in
Paragraph 10 of the SIFMA Master are hereby deleted in the case of Buyer and, in
the case of Seller, are hereby replaced with the representations and warranties
set forth in Section 5.1 of the Framework Agreement. It is acknowledged that
Seller is also making the representations and warranties set forth in Section
5.2 of the Framework Agreement with respect to the Purchased Securities.


-7-

--------------------------------------------------------------------------------




11.    Events of Default.
(a)    Replacement Events of Default. The Events of Default set forth in
Paragraph 11 of the SIFMA Master (i) to the extent applicable to Seller, are
hereby replaced with the Events of Default set forth in the definition thereof
in the Framework Agreement and (ii) to the extent applicable to Buyer, are
hereby deleted, subject to the provisions set forth in Paragraph 11(d) of this
Annex I, below. Except for the provisions set forth in Paragraph 11(d) of this
Annex I, all provisions in Paragraph 11 and elsewhere in the SIFMA Master, to
the extent relating to the occurrence of any such Event of Default with respect
to Buyer or any rights or remedies afforded to Seller in connection therewith,
shall be disregarded for purposes of this Agreement. The introductory paragraph
of Paragraph 11 of the SIFMA Master is hereby amended and restated in its
entirety to read as follows: “If an Event of Default has occurred and is
continuing:”.
(b)    Remedies. Paragraph 11(d) of the SIFMA Master is hereby amended and
restated in its entirety to read as follows:
“If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (a) of this Paragraph, Buyer may, at its discretion and with such
notice to Seller as may be required by applicable law, immediately (i) take
possession of any or all Purchased Securities subject to any outstanding
Transactions, at its discretion; (ii) subject to the requirements of applicable
law, sell any or all such Purchased Securities, at such price or prices as Buyer
may reasonably deem satisfactory, and apply the proceeds thereof to amounts
owing by Seller hereunder or under any of the other Transaction Agreements (it
being understood, for the avoidance of doubt, that Seller shall remain liable to
the Buyer for the excess of such amounts owing by Seller over any sale proceeds
so applied); and (iii) generally exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law.”
(c)    Replacement Securities Inapplicable. The provisions of Paragraphs 11(c),
11(e), and 11(f) of the SIFMA Master shall not apply to Transactions under this
Agreement, and all terms and provisions thereof and references thereto
(including any references to “Replacement Securities”) shall be disregarded for
purposes of this Agreement.
(d)    Buyer Event of Default. The failure of Buyer to (i) promptly redeliver
the Original Note to Seller or its agent when and as required pursuant to
Paragraph 7 of this Annex I (it being understood, for the avoidance of doubt,
that such redelivery obligation is subject to (A) Seller’s payment in full of
the Repurchase Price with respect to the applicable outstanding Transaction
without application of any set off or netting and (B) Buyer’s rights pursuant to
Paragraph 11(d) of the SIFMA Master (as amended by this Annex I) to sell,
dispose of or otherwise exercise remedies with respect to the Purchased
Securities in connection with an Event of Default with respect to Seller) or
(ii) comply with Paragraph 8 of this Annex I, in either case, shall be an Event
of Default with respect to Buyer. Upon the occurrence of any such Event of
Default, Buyer shall be liable to Seller for the amount of all reasonable legal
or other expenses incurred by Seller and/or Outfront Media Receivables LLC in
connection with or as a result of such Event of Default and any other loss,
damage, cost or expense directly arising or resulting from the occurrence of
such Event of Default, including without limitation any costs incurred to
recover the Original Note and any damages resulting from Buyer or


-8-

--------------------------------------------------------------------------------




another party acquiring the Original Note through Buyer presenting such Original
Note to Outfront Media Receivables LLC for payment. In the event of an Event of
Default with respect to Buyer, Seller shall have, in addition to its rights
hereunder, any rights otherwise available to it under any other agreement or
applicable law.
12.    Payment of Price Differential. With respect to any Transaction under this
Agreement, and notwithstanding anything in this Agreement to the contrary, the
portion of the Repurchase Price for such Transaction consisting of the Price
Differential shall, in all circumstances, be paid by Seller by wire transfer of
immediately available funds to the account of Buyer set forth in Schedule 2 to
the Framework Agreement on the Repurchase Date for such Transaction (or, if such
Repurchase Date is not a Monthly Date, on the earlier of (i) next succeeding
Monthly Date to occur following such Repurchase Date or (ii) the Facility
Expiration Date), and such payment of the Price Differential shall not be
subject to any setoff, netting or other application by Seller against other
amounts, whether pursuant to Paragraph 12 of the SIFMA Master or otherwise.
13.    Miscellaneous.
(a)    Termination of Agreement. The last sentence of Paragraph 15(a) of the
SIFMA Master is hereby amended and restated to read as follows:
“This Agreement shall terminate on the Facility Expiration Date, except that
this Agreement shall, notwithstanding such termination, remain applicable to any
Transactions then outstanding.”
(b)    Notices. The provisions of Paragraph 13 of the SIFMA Master are hereby
deleted, and shall be deemed to have been replaced with the provisions of
Section 9.8 of the Framework Agreement, which are hereby incorporated by
reference.
(c)    Other Inapplicable Provisions. Paragraphs 18 and 20 of the SIFMA Master
shall not be applicable to Transactions under this Agreement, and all terms and
provisions thereof and references thereto shall be disregarded for purposes of
this Agreement.
_____________________________________




-9-

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF CONFIRMATION


 
 

Dated:
[Date]    



To:
Outfront Media LLC (“Counterparty”)
[ ]

[ ]
[ ]


Attention:
[Documentation]

Email: [    ]


From:
MUFG Bank, Ltd. (“MUFG”)

    
Tel: [ ]
Email: [ ]


Re:    Confirmation of a Repurchase Transaction
____________________________________________________________________________________________


Dear Outfront Media LLC:


The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above referenced transaction entered into between
Counterparty and MUFG on the Purchase Date specified below (the “Transaction”).


This Confirmation constitutes a “Confirmation” as referred to in the Master
Repurchase Agreement specified below.
The definitions and provisions contained in such Master Repurchase Agreement are
incorporated into this Confirmation. In the event of any inconsistency between
such Master Repurchase Agreement and this Confirmation, this Confirmation will
govern; provided, for the avoidance of doubt, that the applicable Repurchase
Date, Price Differential and Repurchase Price will be determined in accordance
with the definitions thereof as set forth in the Master Repurchase Agreement.


1.    This Confirmation supplements, forms part of, and is subject to, the 1996
SIFMA Master Repurchase Agreement, dated as of September 6, 2018, including
Annex I thereto and as amended thereby (as further amended and supplemented from
time to time, the “Master Repurchase Agreement”), between Counterparty and MUFG.
All provisions contained in the Master Repurchase Agreement govern this
Confirmation except as expressly modified below.


The terms of the particular Transaction to which this Confirmation relates are
as follows:


2.
General Terms:





Purchase Date:
[Date]



Purchase Price:
$[    ]



Buyer:
MUFG



Seller:
Counterparty



-1-

--------------------------------------------------------------------------------






Purchased Securities:
the Seller Note



Pricing Rate
[    ]



Repurchase Date:
[Date]



Repurchase Price:
$[    ]



Price Differential:
$[    ]





3.
Governing law:    Unless otherwise provided in the Master Repurchase Agreement
(in which case the law so specified shall govern), this Confirmation shall be
governed by and construed in accordance with the laws as specified in the Master
Repurchase Agreement.













[Remainder of page intentionally left blank]






























 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

1 To be scheduled as the earlier of (i) the Facility Expiration Date or (ii) the
next Monthly Date to occur following the Purchase Date.
2 Stated amounts for Repurchase Price and Price Differential are indicative
based on initial Purchase Price, Pricing Rate and scheduled Repurchase Date.


-2-

--------------------------------------------------------------------------------






Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us by electronic mail or by facsimile transmission to
telecopier No. [        ].


Very truly yours,


MUFG BANK, LTD.




By: _______________________
Name:
Title:








Confirmed as of the date first above written:


OUTFRONT MEDIA LLC




By: _______________________
Name:
Title:








-3-